Citation Nr: 1441599	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO. 07-38 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected left or right ankle disabilities.

2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected left or right ankle disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the course of the current appeal, the Veteran was granted service connection for a right ankle disability in a June 2014 rating decision. As this constitutes a grant of the full benefits sought on appeal, the Board finds that the issue of service connection for a right ankle disability is no longer on appeal.

The Veteran and his cousin testified at a Board hearing in Washington, D.C. before the undersigned Veterans Law Judge (VLJ) in June 2008. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board remanded the issues on appeal for additional development in July 2009, November 2011, August 2013, and November 2013. As further explained below, the directives have not been substantially complied with and thus a remand is required. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

As noted in the November 2013 Board remand, the issue of entitlement to service connection for a right eye cataract has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and again it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, the matter must be again be remanded to ensure compliance with the Board's remand directives. Stegall, 11 Vet. App. 268 (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). In this regard, the Board notes that in its remand directives the examiner was asked to comment on whether the Veteran's bilateral knee disabilities were caused or aggravated by the Veteran's left ankle disability. While the examiner indicated that the bilateral knee disabilities were not caused by the left ankle disability, the examiner provided no opinion as to whether the bilateral knee disabilities were aggravated, or permanently worsened beyond the natural progress of the disabilities, by the left ankle disability. This means that the requested opinion does not comply with the Board's directives and is inadequate with respect to secondary service connection. See Id.; see also El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). Accordingly, a new VA examination must be obtained. See 38 C.F.R. § 4.2.

Further, as service connection for a right ankle disability was granted during the pendency of the appeal, and in order to ensure that all possible theories of entitlement have been considered and developed, the Board finds that the examiner conducting the new VA examination should render an opinion as to whether either the claimed left or right knee disabilities where either caused or aggravated by the Veteran's current left or right ankle disabilities. 

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with appropriate medical professional to determine the nature and etiology of the Veteran's claimed left and right knee disabilities. The claims file must be made available to and reviewed by the examiner.  A note that it was reviewed should be included in the report. All testing deemed necessary should be conducted.

After reviewing the electronic files, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that either the left or right knee disability was caused by the: 

1) Service-connected left ankle disability?

2) Service-connected right ankle disability?

b) If the left or right knee disabilities were not caused by the left or right ankle disabilities, is it at least as likely as not (a fifty percent probability or greater) that either the left or right knee disabilities were aggravated (i.e., permanently worsened beyond their natural progression) by the:

1) Service-connected left ankle disability?

2) Service-connected right ankle disability?

If aggravation is found for either knee disability, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of left knee disability by the service-connected disability.

The examiner must address causation and aggravation for both the right and left knee disabilities.

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion, the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

